Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 1 of 14 PageID #: 711
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 2 of 14 PageID #: 712
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 3 of 14 PageID #: 713
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 4 of 14 PageID #: 714
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 5 of 14 PageID #: 715
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 6 of 14 PageID #: 716
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 7 of 14 PageID #: 717
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 8 of 14 PageID #: 718
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 9 of 14 PageID #: 719
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 10 of 14 PageID #: 720
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 11 of 14 PageID #: 721
Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 12 of 14 PageID #: 722
                                                                                                                                APPROVED BY
              01                     BUYER                          ACCOUNT NUMBER
                                                                                                             SECTION MANAGER            I               DEPARTMENT MANAGER           10
                                                                                                                                        I
              D I                                                                                                                                                                    I D
                                                                                                                               NISSAN NORTH AMERICA, INC.
              01                                                                                                                                             983 NISSAN DRIVE        10
                I     PURCHASE ORDER                                                                                                              SMYRNA, TENNESSEE 37167-4400
                                                                                                                                                                                     I

              01                 SELLER:                                                                                               PURCHASE ORDER NO.          AMENDMENT NO.
                                                                                                                                                                                     10
CU20013




              01                                                                                                                            DATE OF ORDER           PAGE NUMBER
                                                                                                                                                                                     10
                I                                                                                                                                                                    I

              01                                 SALES TAX STATUS                                             CURRENCY                      EFFECTIVE DATE         EXPIRATION DATE
                                                                                                                                                                                     10
WorkflowOne




              ol      SHIP TO:                                                                           PAYMENT TERMS
                                                                                                                                       SUBMIT INVOICE TO:

                                                                                                                                                   NISSAN – SMYRNA
                                                                                                                                                                                     lo
                                                                                                    FREIGHT PAYMENT TERMS                           P.O. BOX 981452
                I                                                                                                                                                                    I
                                                                                                                                                 EL PASO, TX 79998-1452
              01                                  SHIPPING POINT                                             F.O.B. TERMS                           TRANSPORTATION MODE              10
              ol      ADDITIONAL INFORMATION:                                                                                                                                        lo
                I                                                                                                                                                                    I

              01      LINE	      QUANTITY–U/M			      		                                    DESCRIPTION			                          DATE REQUIRED	               PRICE–U/M           10
              ol                                                                                                                                                                     lo
                I                                                                                                                                                                    I

              01                                                                                                                                                                     10
              ol                                                                                                                                                                     lo
                I                                                                                                                                                                    I

              01                                                                                                                                                                     10
              ol                                                                                                                                                                     lo
                I                                                                                                                                                                    I

              01                                                                                                                                                                     10
              QI                                                                                                                                                                     lo
                I                                                                                                                                                                    I

              01                                                                                                                                                                     10
              OI                                                                                                                                                                     IO
                I                                                                                                                                                                    I
              01       THIS PURCHASE ORDER EXPRESSLY LIMITS ACCEPTANCE TO THE TERMS AND CONDITIONS STATED HEREIN AND THE TERMS OF THE PRODUCTION PARTS AND MATERIALS PURCHASE        10
                       AGREEMENT, IF ANY, BETWEEN NISSAN AND SELLER; ANY ADDITIONAL OR DIFFERENT TERMS PROPOSED BY SELLER ARE NOT BINDING UNLESS SEPARATELY AND EXPRESSLY ACCEPTED
                       BY NISSAN IN WRITING.

              01    06-67-0010 10/2007                                                                                                                                               10
                                           Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 13 ofSIGNATURE
                                                                                                      14 PageID     #: 723
                                                                                                               OF BUYER
              01                                                                                                                                                                     10
                I                                                                                                                                                                    I     I
          0 1                                                                                                                                                                                                                                                                                                     10
                                                                                                                             NISSAN NORTH AMERICA, INC.
          D i                                                                                                                  TERMS AND CONDITIONS                                                                                                                                                               I D
                 1.   Agreement.                                                                                                                                   15. Termination at Option of Nissan.
                      NISSAN NORTH AMERICA, INC. ("Nissan") hereby agrees to purchase and receive and Seller agrees to sell and deliver                                (a) Performance of work under this purchase order may be terminated by Nissan at its option, in whole or in part, at any time
          0 1    2.
                      goods or perform services specified herein subject to the terms, conditions, policies, and procedures contained herein.
                      Vendor Release.
                                                                                                                                                                            by delivery, or by mailing, of a written notice or termination to Seller. Nissan shall have such right of termination
                                                                                                                                                                            notwithstanding the existence with respect to Seller of any of the causes or events specified in paragraph 21. (Force
                                                                                                                                                                                                                                                                                                                  10
                                                                                                                                                                            Majeure) of this purchase order.
             I   3.
                      Nissan shall issue a vendor release to Seller specifying the quantities of goods required by Nissan and the dates such quantities
                      will be required. Each such date/quantity requirement shall be identified with a Release Authorization Number ("RAN").
                      Delivery.
                                                                                                                                                                       (b) After receipt of a notice of termination, Seller shall, unless otherwise directed by Nissan, immediately terminate all work under
                                                                                                                                                                            this purchase order and shall, unless otherwise directed by Nissan:
                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                            (1) Terminate all orders and subcontracts relating to the performance of the work terminated by the notice of
                      Time is of the essence in this agreement and if delivery of goods or performance of services is not completed by time specified,
          CJ I        Nissan reserves the right without liability, in addition to remedies available to it at law, to terminate this agreement. Upon
                      the occurrence of late delivery or partial shipment by Seller, Nissan may, at its option, either approve a revised delivery
                                                                                                                                                                                  termination,
                                                                                                                                                                            (2) Settle all claims arising out of such termination of orders and subcontracts,
                                                                                                                                                                            (3) Transfer title and deliver to Nissan (i) all completed work which conforms to the requirements of this purchase order and
                                                                                                                                                                                                                                                                                                                  10
                      schedule and/or service performance schedule or terminate this agreement with the right to reject the goods and/or services                                 does not exceed, in quality the amount authorized for production by Nissan, and (ii) all reasonable quantities (but not
CU20013




                      in whole or in part, in addition to any other remedies available to it. Should Nissan agree to accept partial or late deliveries in                         in excess of amounts authorized by Nissan) of work in process and materials produced or acquired in respect of the

          0 1    4.
                      lieu of a single delivery, Seller agrees to pay, at no expense to Nissan, all additional expenses, losses or costs reasonably
                      incurred as a result of the failure to accomplish a timely single delivery.
                      Packaging, Marking and Shipping.
                                                                                                                                                                                  performance of the work terminated which are of a type and quality suitable for producing supplies which conform to
                                                                                                                                                                                  the requirements of the purchase order and which cannot reasonably be used by Seller in producing supplies for itself
                                                                                                                                                                                  or for its other customers,
                                                                                                                                                                                                                                                                                                                  10
             I        (a) All goods shall be properly packaged, labeled, marked and shipped in accordance with the requirements of Nissan's
                          Materials Logistic Policy procedure, the Uniform Freight Classification or National Motor Carrier Classification and of this
                          purchase order and in a manner which will permit the securing of lowest transportation rates.
                                                                                                                                                                            (4) Take all action necessary to protect property in Seller's possession in which Nissan has or may acquire an interest,
                                                                                                                                                                                  and
                                                                                                                                                                            (5) Submit to Nissan promptly, but not later than thirty (30) days from the effective date of termination (unless otherwise
                                                                                                                                                                                                                                                                                                                  I
                      (b) If Nissan is responsible for arranging transportation, Seller shall comply with "supplier routing instructions" issued by
          O J             Nissan.
                      (c) Unless otherwise provided in this purchase order, no separate charges shall be made by Seller for containers, crating,
                                                                                                                                                                                  extended by Nissan) its termination claim, provided, however that in the event of failure of Seller to submit its termination
                                                                                                                                                                                  claim within such period, Nissan may determine, notwithstanding the provisions of sub-paragraph (c) hereof on the
                                                                                                                                                                                  basis of information available to it, the amount, if any, due Seller with respect to the termination, and such
                                                                                                                                                                                                                                                                                                                  10
                          boxing, bundling, dunnage, drayage, storage, or freight.                                                                                                determination shall be final.


          C) I
                 5.   Packing Slips, Bills of Lading and Invoices.
                      (a) Each packing slip, bill of lading and invoice shall bear Nissan's applicable part number, RAN, purchase order number,
                          address of Nissan and such other referenced information as may be required.
                      (b) A numbered master packing slip shall accompany each shipment and shall be included in one of the packages which
                                                                                                                                                                       (c) Upon termination by Nissan under this paragraph, Nissan shall pay to Seller the following amounts without duplication:
                                                                                                                                                                            (1) The purchase order price for all goods or services which have been completed in accordance with this purchase order
                                                                                                                                                                                  and not previously paid for,
                                                                                                                                                                            (2) The actual costs incurred by Seller in accordance with this purchase order to the extent such costs are reasonable in
                                                                                                                                                                                                                                                                                                                  lo
             I            shall be marked "Packing Slip Inside." In case of a carload shipment, a duplicate packing slip shall be enclosed in a sealed
                          envelope and affixed near the door on the inside of the freight car.
                      (c) Seller shall deliver two copies of the Bill of Lading to the carrier with the shipment, one of which shall be delivered with the
                                                                                                                                                                                  amount and are properly allocable or apportionable under generally accepted accounting practices to the terminated
                                                                                                                                                                                  portion of this purchase order, including the actual cost of work in process and materials delivered to Nissan in
                                                                                                                                                                                  accordance with sub-paragraph (b) of this paragraph, and including the actual cost of discharging liabilities which are
                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                  so allocable or apportionable, and
          0 1             shipment by the carrier to Buyer at its plant in Smyrna, Tennessee.
                      (d) Any transportation charges paid by Seller for which Seller is entitled to reimbursement (i.e., not included in price of goods
                          or services) shall be added to Seller's invoice as a separate item identified with the corresponding RAN and the paid freight
                                                                                                                                                                            (3) The reasonable costs incurred by Seller in protecting property in its possession in which Nissan has or may acquire an
                                                                                                                                                                                  interest. Payments made under this sub-paragraph (c) exclusive of payments under sub-division (3) hereof, shall not
                                                                                                                                                                                                                                                                                                                  10
                          bill shall be attached thereto.                                                                                                                         exceed the aggregate price specified in this purchase order, less payments otherwise made or to be made.
                                                                                                                                                                       (d) Nissan shall have access to Seller's premises and records, prior or subsequent to payment, to verify charges supporting

          C) I   6.
                      (e) If directed by Nissan, Nissan's Evaluated Receipt (ERS) System shall be applicable to all shipments pursuant to this


                      ASN.
                          purchase order, and payment to seller shall be made in accordance with that system.


                      At the time of each shipment, Seller shall transmit to Nissan, in a mutually agreeable manner, an Advanced Shipping
                                                                                                                                                                            any termination claim.
                                                                                                                                                                       (e) The provisions of this paragraph shall not apply if this purchase order is cancelled by Nissan for the default of Seller.
                                                                                                                                                                        (f) Except as otherwise provided herein, the responsibilities of Seller to Nissan shall continue beyond the termination of this
                                                                                                                                                                            purchase order.
                                                                                                                                                                                                                                                                                                                  lo
             I        Notice ("ASN") which shall include part number, RAN, date of shipment, quantity shipped, forwarding information and other
                      information specified by Nissan.                                                                                                             16. Remedies.
                                                                                                                                                                       The warranties and remedies available to Nissan under the terms of this purchase order shall be cumulative and in addition to
                                                                                                                                                                                                                                                                                                                  I
                 7.   Warranty.

          0 1         Seller warrants that all goods and services sold hereunder (a) shall be free from defects in material and workmanship, (b) shall
                      be merchantable, (c) shall comply with all specifications, drawings, samples or other descriptions furnished or specified by
                      Nissan,
                                                                                                                                                                       those implied or available at law. No waiver of any breach of this purchase order shall be construed to constitute a waiver of any
                                                                                                                                                                       other breach or of any provisions hereof.
                                                                                                                                                                   17. Liability for Injury or Damage.
                                                                                                                                                                                                                                                                                                                  10
                      (d) shall comply with all applicable Federal Motor Vehicle Safety Standards, (e) shall be manufactured in accordance with                        If Seller performs any work on Nissan's premises or utilizes the property of Nissan, whether on or off Nissan's premises, Seller


          C) I
                      the quality and reliability standards established in The Quality Control Policy Statement for Suppliers to NISSAN NORTH
                      AMERICA, INC., and (f) shall comply with all other warranties implied or provided for by law. Seller's warranty shall extend for at
                      least the time and mileage limitations of Nissan's customer warranty for that portion of the completed vehicle. Seller shall
                      reimburse Nissan for all damages or costs (including labor charges) incurred by Nissan as a result of seller's breach of this
                                                                                                                                                                       shall be responsible for all damages and injuries to persons or property, including, but not limited to, Nissan's employees and
                                                                                                                                                                       property, that occur in whole or in part as a result of the fault or negligence of Seller, its agents, servants, or employees in
                                                                                                                                                                       connection with the performance of this purchase order, and Seller shall indemnify, hold harmless and defend Nissan from and
                                                                                                                                                                       against any claim, liability, loss or expense occasioned by such damages or injuries. Before commencing work, Seller shall
                                                                                                                                                                                                                                                                                                                  lo
             I        warranty, which costs may include (1) service parts cost, (2) dealer handling allowance, and (3) dealer labor and/or sublet cost.
                      These warranty obligations shall survive any termination or expiration of this purchase order. Nissan shall have available to it
                                                                                                                                                                       furnish to Nissan a certificate of insurance showing that Seller carries public liability and property damage insurance and
                                                                                                                                                                       workmen's compensation insurance with insurers and in amounts acceptable to Nissan. All such policies of insurance shall
                                                                                                                                                                       contain appropriate endorse-ments naming Nissan as an additional insured, extending coverage thereof to contractual liability
                                                                                                                                                                                                                                                                                                                  I
                      all other remedies implied or provided for by law.

          0 1    8.   Sellers Liability.
                      In addition to what is specified elsewhere on the document, Seller's liability shall also include all cost incurred as a result of vehicle
                                                                                                                                                                       expressly assumed by Seller and requiring the insurer to give Nissan thirty (30) days' prior written notice of any cancellation or
                                                                                                                                                                       substantial change of coverage. The failure by Seller to furnish Nissan or the failure by Nissan to obtain such certificate of
                                                                                                                                                                       insurance shall not constitute a waiver of the requirement for such certificate or of any other provisions of this purchase order.
                                                                                                                                                                                                                                                                                                                  10
                      recall programs pursuant to NTMVSA, damage or cost due to problems developed in other parts resulting from defective parts
                      supplied by Seller, and damages or cost arising from claims of personal injury or property damages caused directly or indirectly             18. Hazardous Substances.


          C) I   9.
                      by defective parts supplied by Seller. Nissan shall have available to it all other remedies implied or provided for by law.
                      Receipt and Inspection.
                      All goods and services shall be received subject to Nissan's inspection and may be rejected by Nissan anytime before use in the
                                                                                                                                                                       Seller agrees to promptly furnish to Nissan Material Safety Data sheets conforming to the requirements of the OccupationalSafety
                                                                                                                                                                       and Health Administration's Hazard Communication Standard, Title 29, C.F.R. Part 1910, 1200, with respect to the good supplied
                                                                                                                                                                       pursuant to this purchase order, and to furnish any other information on the goods and/or substances contained therein which
                                                                                                                                                                       is necessary to enable Nissan to comply with the Hazard Communication Standard and/or other laws or regulations pertaining
                                                                                                                                                                                                                                                                                                                  lo
                      manufacture or assembly of vehicles if found to be defective, damaged or otherwise non-conforming to the terms of this purchase
             I        order or Seller's warranty.
                 10. Subcontracting.
                                                                                                                                                                       to hazardous or harmful substances.
                                                                                                                                                                   19. Compliance with Laws.
                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                       Seller agrees that in the manufacture and sale of goods and the furnishing of services, if any, to Nissan, Seller shall comply with

          0 1        Seller may subcontract part or all of the manufacture or supply of goods for services hereunder only upon first receiving written
                     authorization of such subcontract and approval by Nissan. Seller shall continue to be exclusively responsible to Nissan for all
                     obligations of Seller under this purchase order.
                                                                                                                                                                       all applicable federal, state, and local laws including, without limitation, the Federal Occupational Safety and Health Act of 1970,
                                                                                                                                                                       the Federal Hazardous Substances Act, the Transportation Safety Act of 1974, the Hazardous Materials Transportation Act,
                                                                                                                                                                                                                                                                                                                  10
                                                                                                                                                                       the Clean Air Act, the Toxic Substances Control Act, The Federal Water Pollution Control Act, and Sections 6, 7, and 12 of the
                 11. Nissan Property.                                                                                                                                  Fair Labor Standards Act, and such amendments to such Acts and regulations and orders as may be promulgated thereunder.

          C) I       Unless otherwise provided in this purchase order or any other agreement between Nissan and Seller, all supplies, materials,
                     facilities, tools, jigs, dies, fixtures, patterns, equipment, specifications, drawings, samples or other materials reimbursed to Seller
                     by Buyer to perform this purchase order or for which Seller has been reimbursed by Nissan, shall remain the property of Nissan.
                     Seller shall properly maintain, house, care for, repair or if necessary replace all Nissan-owned tooling and shall bear the risk of
                                                                                                                                                                       In addition, if applicable to the goods manufactured and sold and/or the furnishing of services hereunder, Seller shall comply
                                                                                                                                                                       with executive Orders 11246, 11375, and 11458, Section 503 of the Rehabilitation Act of 1973 and Section 402 of the Vietnam
                                                                                                                                                                       Veterans Readjustment Act, all relating to equal employment opportunity. This purchase order incorporates by reference all
                                                                                                                                                                       provisions of the applicable foregoing laws, regulations and orders. All invoices must carry the following certification in order
                                                                                                                                                                                                                                                                                                                  lo
             I       loss or damage thereto including normal wear and tear. Such property shall be deemed the personalty of Buyer, shall be
                     marked "Property of NISSAN NORTH AMERICA, INC." by Seller, shall not be commingled with the property of Seller or with
                     that of a third person, and shall not be moved from Seller's premises without Nissan's approval. Seller shall upon Nissan's
                                                                                                                                                                       to be processed for payment: Seller hereby certifies that the goods and/or services covered by this invoice were produced in
                                                                                                                                                                       compliance with all applicable requirements of Sections 6, 7, and 12 of the Fair Labor Standards Act, as amended, and with all
                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                       regulations and orders of the United States Department of Labor issued under Section 14 of the Act.

          0 1        request immediately deliver such property packed and marked in accordance with the requirements of the carriers selected
                     by Nissan to transport such property to Nissan either (a) F.O.B. at Seller's plant, or (b) Upon request of Nissan at any other
                     location designated by Nissan in which event Nissan shall pay to Seller the cost of delivering such property to such
                                                                                                                                                                   20. Sales and Use Tax.
                                                                                                                                                                       Nissan certifies that the merchandise purchased under this Agreement is purchased as a component part of an article to be
                                                                                                                                                                                                                                                                                                                  10
                                                                                                                                                                       produced for sale by manufacturing or assembly. Such purchases are not subject to Sales or Use Tax according to Rule 40 of the
                     location. Nissan shall have the right to enter onto Seller's premises at any reasonable time to inspect such property and


          C) I
                     Seller's records with respect thereto or to take possession of and remove such property. Seller shall use such property only in
                     connection with this purchase order, and shall not use such property in any manner whatsoever for the benefit of any other
                     customer or third party without the prior written consent of Nissan.
                 12. Proprietary Rights.
                                                                                                                                                                       Tennessee Department of Revenue Rules and Regulations. Nissan holds Tennessee Sales and Use Tax certificate of registration
                                                                                                                                                                       number 2-510252557-001-2 and agrees to furnish Seller with a properly executed Blanket Certificate of Resale upon request.
                                                                                                                                                                       Should the merchandise purchased under this Agreement be used in a manner which would cause the purchase to be taxable,
                                                                                                                                                                       Nissan agrees to account for and pay such tax to the Tennessee Department of Revenue.
                                                                                                                                                                                                                                                                                                                  lo
                                                                                                                                                                   21. Force Majeure.
             I       (a) Seller warrants that the sale or use of goods ordered herein, and the sale or use of goods ordered herein in combination
                         with Seller's specifications or recommendations, will not infringe on any patents, copyrights, industrial design rights, or
                                                                                                                                                                       Seller shall not be responsible to Nissan by reason of failure to perform obligations under this Agreement if the failure to perform
                                                                                                                                                                       is caused by an act of God, flood, fire, shipwreck, acts of public enemy, acts of omission of any sovereign government, or branch
                                                                                                                                                                                                                                                                                                                  I
                         other proprietary rights of Seller or others, and covenants that Seller at Seller's expense upon demand by Nissan, will

          0 1            investigate and deal with every claim that may be made and defend every suit, action or proceeding that may be brought
                         against Nissan or against those selling or using any product of Nissan, for any alleged infringement of any patent,
                         copyright, industrial design right, or other proprietary rights by reason of the sale or use of such goods in combination
                                                                                                                                                                       of agency thereof. Seller shall promptly notify Nissan of any inability to perform any obligation required under this Agreement
                                                                                                                                                                       as a result of any of the foregoing.
                                                                                                                                                                   22. Changes.
                                                                                                                                                                                                                                                                                                                  10
                         in accordance with Seller's specifications or recommendations, and will pay all costs, damages, expenses and judgments                        Nissan reserves the right at any time to make changes in any one or more of the following: (a) quantity: (b) specifications, drawings
                         that Nissan and those using or selling Nissan's products may sustain by reason of any such claims, suit, action or                            and data; (c) methods of packaging or shipment. No such changes shall be valid or binding upon Nissan unless incorporated in
          C) I           proceeding.
                     (b) Seller hereby grants Nissan a non-exclusive, royalty-free irrevocable license to repair, rebuild and relocate and to
                                                                                                                                                                       a change order or additional order signed by an authorized representative of Nissan.
                                                                                                                                                                   23. Applicable Law.
                                                                                                                                                                                                                                                                                                                  IO
                         have repaired, rebuilt and relocated the goods purchased by Nissan under this purchase order.                                                 This purchase order shall be construed and governed according to the laws of the State of Tennessee.

             I       (c) All technical information disclosed heretofore or hereafter by Seller to Nissan in connection with the goods or services
                         supplied under or pursuant to this purchase order is disclosed or will be disclosed on a non-confidential basis.
                     (d) Seller shall not use in any manner any trademarks, trade names, trade dress or other marks which are owned or controlled
                                                                                                                                                                   24. Resolution of Disputes.
                                                                                                                                                                       Nissan and Seller agree to make all reasonable efforts to resolve in good faith and in an informal manner all disputes arising
                                                                                                                                                                                                                                                                                                                  I
          0 1            by Nissan or which Nissan is licensed to use except to apply, use or affix them to goods supplied by Seller at such place
                         and in such manner as shall be designated in writing by Nissan.
                                                                                                                                                                       under this purchase order. In the event that the parties are unable to resolve such disputes, any legal action arising out of or
                                                                                                                                                                       related to performance under this purchase order will be brought only in Rutherford County, Tennessee. The parties irrevocable
                                                                                                                                                                       waive their rights to trial by jury in any action arising out of or related to performance under this purchase order.
                                                                                                                                                                                                                                                                                                                  10
                 13. Advertising.
                     Seller shall not without first obtaining the written consent of Nissan, in any manner advertise or publish the fact that Seller has           25. Service Parts.
                                                                                                                                                                       As a supplier of goods to Nissan under the terms of this purchase order, Seller agrees, if required by Nissan, to supply the
          0 1        contracted to furnish Nissan the material herein ordered and for failure to observe this provision, Nissan shall have the right to
                     terminate the order without any obligations to accept deliveries after the date of termination or make further payments except
                     for completed articles delivered prior to terminations.
                                                                                                                                                                       goods to Nissan Motor Corporation in U.S.A. (NMC) for use as service parts. In the event that Seller is required to supply such
                                                                                                                                                                       goods to NMC, such supply will be covered by separate purchase order from Nissan as agent for NMC. Seller agrees to the
                                                                                                                                                                                                                                                                                                                  10
                                                                                                                                                                       following conditions with respect to supply of goods to NMC: (a) Seller will supply service parts for the lesser of 10 years or
                 14. Assignment.
                                                     Case 3:19-cv-00396 Document 43-2 Filed 10/03/19 Page 14 of 14 PageID #: 724
                     The rights and obligations under this purchase order shall not be assigned or delegated by Seller without prior written consent
                                                                                                                                                                       for so long as substantial demand for such parts exists; (b) goods will be supplied at full production assembly level and/or at


          C) I       of Nissan.

                 06-67-0010 3/2000
                                                                                                                                                                       sub-component level, as required by NMC; (c) goods will be of equal quality to and meet all specifications for production parts;
                                                                                                                                                                        (d) pricing will be the same as under this purchase order with adjustments for packaging and handling.                                    10
             I                                                                                                                                                                                                                                                                                                    I
